Filed 10/29/19 by Clerk of Supreme Court

                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                  2019 ND 253

In the Interest of D.V.A.
      ----------
Julie Lawyer, State's Attorney,
                                                    Petitioner and Appellee
      v.
D.V.A.,                                          Respondent and Appellant



                                  No. 20190118

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable James S. Hill, Judge.

AFFIRMED.

Per Curiam.

Marina Spahr (on brief), Assistant State’s Attorney, Bismarck, ND, for
petitioner and appellee.

Kent M. Morrow (on brief), Bismarck, ND, for respondent and appellant.
                             Interest of D.V.A.
                               No. 20190118

Per Curiam.

[¶1] D.V.A. appealed from a district court order denying his petition for
discharge from civil commitment as a sexually dangerous individual. D.V.A.
argues there was not clear and convincing evidence that he continues to be a
sexually dangerous individual under N.D.C.C. § 25-03.3-01(8) or that he has
“serious difficulty controlling behavior.” See Kansas v. Crane, 534 U.S. 407,
412-13 (2002). We conclude the district court’s findings of fact and order are
supported by clear and convincing evidence, and we summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶2] Gerald W. VandeWalle, C.J.
     Jon J. Jensen
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers




                                      1